Title: To John Adams from the Duc de La Vauguyon, 7 December 1781
From: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de
To: Adams, John



La haye le 7e. Xbre 1781

J’ay reçu Monsieur La lettre que vous m’avez fait L’honneur de m’ecrire, et la copie que vous avez bien voulu m’addresser des resolutions prises le 16 aoust dernier par le congrés des etats unis de l’amerique septentrionale. Je me flatte Monsieur que vous ne doutez pas de mon empressement a concerter avec vous Les mesures ulterieures qu’elles pourront exiger; Des que Le Roy m’y aura authorisé; mais jusques a ce que Sa Majesté m’ait fait parvenir Ses ordres a cet egard, je ne puis que vous renouveller l’assurance de mon zéle pour tout ce qui interesse la cause commune de la france et de l’amerique Septentrionale, ainsi que celle de la Satisfaction particuliere que me procureront dans toutes Les circonstances mes relations avec vous.


J’ay L’honneur d’etre Monsieur avec Les Sentiments inviolables de la Consideration la plus distinguée Votre tres humble et tres obeissant Serviteur 
Le Duc De La vauguyon

